The claimant in this case was first sergeant of Company H, 7th Regiment, Illinois National Guard. This regiment used as an armory and for drill purposes, the second, third, fourth, fifth and sixth floors of a building known as No. 28, Lake street, Chicago, Illinois. On the evening of October 9,1893, the claimant was on the second floor of this building in compliance with the orders of his superior officers for drill purposes and while attempting to go to the water closet located in a hall, he fell down an elevator shaft and was seriously injured. The evidence shows that the lease of the second, third, fourth, fifth and sixth floors of this building, was made on the part of the State by the Colonel of the Regiment and the rent money and the janitor in charge was paid by the State; that the claimant did not know of the location of the elevator shaft, and that said elevator was used for freight and not for passengers; and that the door or opening to the elevator was open and unprotected, and the hall was dark. That the claimant’s injuries were two fractured ribs and a lacerated kidney, and as a result of these injuries he was confined in the hospital of the Alexian Brothers for six weeks and for nine months was unable to work. At the time of the accident the claimant was a mail carrier, receiving a salary of sixty-five dollars per month. While the evidence in this case fails to show any permanent or lasting injury, we are of the opinion that the accident occurred while claimant was in the military service of the State and that he was injured in such a manner and under such circumstances as entitles him to recover from the State, and after a careful consideration of the evidence and arguments of counsel, we award to the claimant, John Scanlan, the sum of seven hundred and fifty dollars and costs.